Exhibit 10.8

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, made as of October 27, 2008, by
and between ICT GROUP, INC., a Pennsylvania corporation (hereinafter called
“Company”), and Gail L. Lebel, an individual (hereinafter called “Employee”).

WITNESSETH

Employee is currently employed by Company and Company wishes to continue to
employ Employee, and Employee wishes to continue to be in the employ of Company,
on the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and intending to be legally bound hereby, Company and Employee
agree as follows:

1. Employment. Company hereby employs Employee as Senior Vice President, Global
Human Resources, and Employee hereby accepts employment by Company upon the
terms, conditions and restrictions contained in this Agreement.

2. Duties and Responsibilities.

(a) Employee agrees to assume such duties and responsibilities associated with
the position indicated above, and as may be assigned to Employee by the Chief
Executive Officer or President of the Company from time to time; provided,
however, that such duties and responsibilities may be modified at the discretion
of the Chief Executive Officer or the President. Employee shall perform any
other duties reasonably required by Company and, if requested by Company, shall
serve as an officer or director of Company or any of its affiliates without
additional compensation.

(b) Throughout the term of this Agreement, Employee shall devote his entire
working time, energy, skill and best efforts to the performance of his duties
hereunder in a manner, which will faithfully and diligently further the business
and interest of Company. During the term of this Agreement, Employee may not,
directly or indirectly, do any work for any other company; provided, however,
that it shall not be a violation of this Agreement for Employee to (i) serve on
corporate, civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions, (iii) manage
personal investments, or (iv) engage in activities permitted by the policies of
Company or as specifically permitted by Company, so long as such activities do
not significantly interfere with the full time performance of Employee’s
responsibilities in accordance with this Agreement.

 

1



--------------------------------------------------------------------------------

3. Term. This Agreement shall commence on October 27, 2008 and shall end when
terminated as hereinafter provided.

4. Compensation.

(a) For all of the service rendered by Employee to Company, Employee shall
receive a gross annual base salary of $215,000, less taxes and other deductions
required by law, payable in reasonable periodic installments in accordance with
Company’s regular payroll practices in effect from time to time. Employee’s
salary shall be reviewed by Company annually pursuant to Company’s normal
performance review policies for executive officers; provided that no provision
of this Agreement shall prohibit a reduction in the Employee’s salary as part of
an across the board reduction in the base salaries of executive officers
generally, so long as such reduction applies on substantially the same
percentage basis to all executive officers of Company generally.

(b) In addition to Employee’s base salary, Company may pay Employee from time to
time such bonuses or other additional compensation as Company may determine in
its sole discretion. The bonus (if any) shall be paid in accordance with the
terms of the respective plan, but prior to March 15 of the calendar year
following the calendar year in which the bonus is earned.

(c) Throughout the term of this Agreement, Employee shall be eligible to
participate in Company’s insurance and other benefit plans and programs subject
to their terms, conditions and restrictions. Nothing herein shall preclude
Company from modifying or terminating any insurance or other benefit plan or
program.

(d) Employee shall accrue vacation pay at a rate of 1.75 days per full-month of
employment, which may be adjusted in accordance with Company’s vacation, holiday
and other pay-for-time-not worked policies.

(e) Employee will not receive any remuneration or any other benefit from any
client or any other company or individual in connection with any transaction in
which Company is involved, directly or indirectly. Nor will Employee assign or
give any part of the compensation which he receives from Company to any other
employee, agent or representative of Company, to any client or any of its
employees, agents or representatives, or to any other person or entity involved,
directly or indirectly, with Company.

5. Expenses. Company will reimburse Employee for all reasonable expenses
incurred by Employee in connection with the performance of Employee’s duties
hereunder upon receipt of vouchers therefor satisfactory to Company and in
accordance with Company’s regular reimbursement procedures and practices in
effect from time to time.

 

2



--------------------------------------------------------------------------------

6. Post-Termination Payments.

(a) If Employee is terminated by Company pursuant to Paragraph 10 hereof,
Company shall pay to Employee a monthly severance payment as salary continuation
in an amount equal to Employee’s monthly salary at the time of termination, less
taxes and other deductions required by law, for either (i) six (6) months if
Employee has less than five (5) years of uninterrupted service with Company as
of the effective date of employment termination or (ii) nine (9) months if
Employee has between five (5) and ten (10) years of uninterrupted service with
Company as of the effective date of employment termination or (ii) twelve
(12) months if employee has ten (10) years or more of uninterrupted service with
Company as of the effective date of employment termination (the applicable
period hereinafter called the “Severance Period”), beginning on the first
payroll date after the expiration of the thirty (30)-day period following the
date of Employee’s termination of employment and each payroll date thereafter
until fully paid, in accordance with Company’s regular payroll practices;
provided that Employee signs and does not revoke at the time of termination of
employment a General Release satisfactory to Company of any and all claims which
Employee may have arising out of or relating to Employee’s employment with
and/or termination of employment with Company.

In addition, if Employee is terminated (i) for any reason other than for Cause
under Paragraph 9 hereof or (ii) for an Inability under Paragraph 7 hereof which
does not qualify Employee for coverage under Company’s applicable long-term
disability policy, Company shall maintain Employee in its supplemental health
insurance plan on the same basis as if Employee had remained employed by Company
during the Severance Period, for the duration of the Severance Period or until
Employee becomes covered under another supplemental health insurance plan,
whichever occurs first; provided, that in order to receive such continued
coverage, Employee shall be required to pay to Company at the same time that
premium payments are due for the month an amount equal to the full monthly
premium payments required for such coverage and Company shall reimburse to
Employee the amount of such monthly premium, less the amount that Employee was
required to pay for such coverage immediately prior to Employee’s date of
termination of employment, (the “Health Payment”) no later than the next payroll
date of Company that occurs after the date the premium for the month is paid by
Employee. In addition, on each date on which the monthly Health Payments are
made, Company shall pay to Employee an additional amount equal to the federal,
provincial and local income and payroll taxes that Employee incurs on each
monthly Health Payment (the “Health Gross-up Payment on Covered Termination”).

(b) Employee shall make reasonable efforts to obtain replacement income (through
employment and other sources) during the period in which Employee receives
post-termination payments from Company.

(c) Company’s obligation to make post termination payments pursuant to Paragraph
6(a) shall be offset by any compensation earned by Employee, as an employee,
consultant, independent contractor or otherwise, during the period in which
Employee receives such post-termination payments. Employee shall report any such
compensation to the Company and shall respond to inquiries by the Company
concerning such compensation.

 

3



--------------------------------------------------------------------------------

(d) Company’s obligations under Paragraph 6(a) shall cease in the event Employee
fails to comply with paragraphs 6(b) or 6(c) of this Agreement or in the event
Employee breaches any of the restrictions or obligations set forth in Paragraphs
14 and 15 of this Agreement.

6. Inability. If Employee is unable to perform the essential functions of his
job, with or without reasonable accommodations, for whatever reason, for a
period of thirteen (13) consecutive weeks or for a cumulative period of nineteen
(19) weeks during any twelve-month period, Company shall have the right to
terminate Employee’s employment, subject to the Americans with Disabilities Act
or other applicable law, in which event Company shall have no further
obligations or liabilities hereunder after the date of such termination except
as otherwise provided in paragraph 6(a) hereof. The termination of Employee’s
employment with Company pursuant to this Paragraph shall not release Employee
from Employee’s obligations and restrictions under Paragraphs 14 and 15 of this
Agreement.

7. Death. If Employee dies, Company shall have no further obligations or
liabilities under this Agreement to Employee’s estate or legal representative or
otherwise after the date of his death; provided, however, that Employee’s rights
under employee benefit plans or equity plans shall be determined by the terms of
those plans.

8. Discharge for Cause. Company may discharge Employee at any time for “Cause,”
which shall mean any of the following grounds for termination of Employee’s
employment listed herein, which is not cured by Employee within the 30-day
period following written notice from the Board of Directors of the specific
grounds that could result in a termination for “Cause;” provided that Employee
shall only have an opportunity to cure a failure to the extent the failure is
curable, as determined by the Board of Directors in its sole discretion:
(i) Employee’s willful misconduct, fraud, misappropriation, embezzlement, gross
negligence, self-dealing, dishonesty, misrepresentation, or conviction of a
crime of moral turpitude, (ii) willful and repeated failure to comply with the
lawful directives of the Board of Directors or any supervisory personnel; or
(iii) Employee’s material breach or violation of any provision of this Agreement
or other written agreement with Company or Company’s applicable code of conduct
or employment policy (or other document of comparable intent). In the event
Company terminates Employee’s employment for Cause, Company shall have no
further obligations or liabilities to Employee after the date of such discharge.
The termination of Employee’s employment with Company pursuant to this Paragraph
shall not release Employee from Employee’s obligations and restrictions under
Paragraphs 14 and 15 of this Agreement.

9. Discharge Not for Cause. Notwithstanding any other provision of this
Agreement, Company may discharge Employee at any time without cause by providing
Employee with the greater of 30 days written notice or the notice required by
applicable statute, which notice Company may waive, in whole or in part, in its
sole discretion, by

 

4



--------------------------------------------------------------------------------

paying Employee for such notice period. Upon termination of Employee pursuant to
this Paragraph 10, Company shall be obligated to provide Employee with
post-termination salary continuance payments in accordance with Paragraph 6, but
shall have no further obligations or liabilities to Employee after the date of
his termination. The termination of Employee’s employment with Company pursuant
to this Paragraph 10 shall not release Employee from Employee’s obligations and
restrictions under Paragraphs 14 and 15 of this Agreement.

10. Termination by Employee.

(a) Employee may terminate Employee’s employment under this Agreement at any
time by providing Company with 30 days written notice, which notice Company may
waive, in whole or in part, in its sole discretion, by paying Employee for such
30 days. In the event Employee terminates Employee’s employment under this
Paragraph 11(a), Company shall have no further obligations or liabilities to
Employee after the date of his termination.

(b) Notwithstanding Paragraph 11(a) above, Employee may initiate a termination
of Employee’s employment under this Agreement for Good Reason (as defined
herein) following a Change of Control of the Company (as defined below) by
providing Company with 30 days written notice of such resignation. As used
herein, “Good Reason” shall mean, with respect to Employee, without Employee’s
consent, (i) a material diminution in Employee’s base compensation; (ii) a
material diminution in Employee’s authority, duties or responsibilities; (iii) a
material change in the geographic location at which Employee must perform
services (which, for purposes of this Agreement, means relocation of Employee’s
principal place of business that results in a commute of fifty (50) miles or
more); or (iv) any other action or inaction that constitutes a material breach
by Company (or a successor thereto) of the Agreement; provided that for any of
the foregoing to constitute “Good Reason” Employee must object in writing to
Company (or a successor thereto) within 30 days following initial discovery of
its occurrence or proposed occurrence, and which action is not then rescinded or
otherwise remedied by Company (or a successor thereto) within 30 days after
delivery of such notice, and Employee must terminate employment with the Company
(or a successor thereto) within two (2) years following the initial occurrence
of the event that constitutes Good Reason.

(c) The termination of Employee’s employment with Company pursuant to any
portion of this Paragraph 11 shall not release Employee from Employee’s
obligations and restrictions under Paragraphs 14 and 15 of this Agreement

11. Termination In Connection With A Change Of Control. Notwithstanding any
provision to the contrary in Paragraph 6(a) above, if Employee is terminated by
Company pursuant to Paragraph 10 above or if Employee resigns pursuant to
Paragraph 11(b) above within the eighteen (18) month period following a Change
of Control (as defined in Company’s 2006 Equity Compensation Plan, as in effect
on the date hereof and as it may be amended from time to time, or in any
successor plan of comparable intent) (the “Change of Control Severance Period”),
Company shall pay to Employee a

 

5



--------------------------------------------------------------------------------

lump sum severance payment in an amount equal to 1.33 times the severance
payment that Employee would receive under Paragraph 6(a) above had Employee’s
employment been terminated by Company for any reason other than Cause, less
applicable taxes and other deductions required by law, within 30 days following
Employee’s date of termination of employment; provided, that Employee executes
and does not revoke at the time of Employee’s termination of employment a
General Release satisfactory to Company of any and all claims which Employee may
have arising out of or relating to Employee’s employment with Company and/or
termination thereof. In addition, Company shall maintain Employee in its
supplemental health insurance plan on the same basis as if Employee had remained
employed by Company during the Change of Control Severance Period for the
duration of the Change of Control Severance Period or until Employee becomes
covered under another group health plan, whichever occurs first; provided, that
in order to receive such continued coverage, Employee shall be required to pay
to Company at the same time that premium payments are due for the month an
amount equal to the full monthly premium payments required for such coverage and
Company shall reimburse to Employee the Health Payment no later than the next
payroll date of Company that occurs after the date the premium for the month is
paid by Employee. In addition, on each date on which the monthly Health Payments
are made, Company shall pay to Employee an additional amount equal to the
federal, provincial and local income and payroll taxes that Employee incurs on
each monthly Health Payment (the “Health Gross-up Payment on Change of Control
Termination”).

12. Upon a Change of Control. Notwithstanding any provision to the contrary in
any applicable plan, program or agreement (including this Agreement), upon the
occurrence of a Change of Control during the term of this Agreement, all
outstanding equity rights held by Employee as of the date of the Change of
Control will become fully vested and/or exercisable, as the case may be, on the
date on which the Change of Control occurs.

13. Company Property.

(a) All advertising, sales, manufacturers’ and other materials or articles or
information, including without limitation data processing reports, client sales
analyses, invoices, price lists or information, samples or any other materials
or data of any kind furnished to Employee by Company or developed by Employee on
behalf of Company or at Company’s direction or for Company’s use or otherwise in
connection with Employee’s employment hereunder, are and shall remain the sole
and confidential property of Company.

(b) Immediately upon termination of Employee’s employment, whether by Employee
or Company, whether during the term of this Agreement, upon its expiration or
subsequent to its expiration, Employee shall deliver to Company, all Company
property (for example, keys and credit cards) and all documents, books, records,
lists and other documents relating to Company’s business, regardless of where or
by whom said writings were kept or prepared, retaining no copies.

 

6



--------------------------------------------------------------------------------

(c) In the event Employee receives notice from Company that his employment is or
will be terminated or Employee provides Company with notice of his intent to
resign, within five (5) days of receiving or providing such notice, and
thereafter as may be requested by Company, Employee shall provide Company with a
list of all clients and potential clients with whom he is working and/or
negotiating and a summary of the status of each matter with which he is
involved, directly or indirectly.

14. Restrictive Covenants, Trade Secrets, Etc.

(a) For a period of one (1) year after the termination of his employment with
Company, for any reason whatsoever, whether during the term of this Agreement,
upon its expiration or subsequent to its expiration, whether by Employee or
Company, Employee shall not for his own benefit or for the benefit of any third
party, directly or indirectly, in any capacity, participate in any of the
following activities: (i) hire or do any business with any employee of Company
or otherwise induce or attempt to influence any employee of Company to terminate
his or her employment with Company; (ii) divert, solicit, or do any business
with any current, former (within two (2) years of the date of termination), or
potential (engaged in discussion with Company as of the date of termination)
client of Company; or (iii) cause or attempt to cause any current, former, or
potential client to refrain from doing business with Company. In light of the
fact that the clients of Company will be engaged in operations worldwide and
Company will be contacting potential customers for its clients throughout the
world, the restrictions set forth in this Paragraph 15(a) shall apply worldwide.

(b) During the term of this Agreement and at all times thereafter, Employee
shall not use for his personal benefit, or disclose, communicate or divulge to,
or use for the direct or indirect benefit of any person, firm, association or
company other than Company, any material referred to in Paragraph 14 above or
any information regarding the business methods, business policies, procedures,
techniques, research or development projects or results, trade secrets, or other
knowledge or processes of or developed by Company or any names and addresses of
clients or customers or any data on or relating to past, present or prospective
clients or customers or any other confidential information relating to or
dealing with the business operations or activities of Company, made known to
Employee or learned or acquired by Employee while in the employ of Company.

(c) Any and all writing, inventions, improvements, processes, procedures and/or
techniques which Employee may make, conceive, discover or develop, either solely
or jointly with any other person or persons, at any time during the term of this
Agreement, whether during working hours or at any other time and whether at the
request or upon the suggestion of Company or otherwise, which relate to or are
useful in connection with any business now or hereafter carried on or
contemplated by Company, including developments or expansions of its present
fields of operations, shall be the sole and exclusive property of Company.
Employee shall make full disclosure to Company of all such writings, inventions,
improvements, processes, procedures and techniques, and shall do everything
necessary or desirable to vest the absolute title thereto in Company. Employee
shall write and prepare all specifications

 

7



--------------------------------------------------------------------------------

and procedures regarding such inventions, improvements, processes, procedures
and techniques and other aid and assist Company so that Company can prepare and
present applications for copyright or Letters Patent therefor and can secure
such copyright or Letters Patent wherever possible, as well as reissues,
renewals, and extensions thereof, and can obtain the record title to such
copyright or patents so that Company shall be the sole and absolute owner
thereof in all countries in which it may desire to have copyright or patent
protection. Employee shall not be entitled to any additional or special
compensation or reimbursement regarding any and all such writings, inventions,
improvements, processes, procedures and techniques, except that Company shall
reimburse Employee for any expenses which Employee may incur in vesting absolute
title thereto in Company.

(d) During the term of this Agreement and at all times thereafter, Employee
shall not disparage or subvert Company, or make any statement reflecting
negatively on Company, its affiliated corporations or entities, or any of their
officers, directors, employees, agents or representatives, including, but not
limited to, any matters relating to the operation or management of Company,
Employee’s employment and the termination of Employee’s employment, irrespective
of the truthfulness or falsity of such statement.

(e) Employee acknowledges that the restrictions contained in the foregoing
subparagraphs (a), (b), (c), and (d) in view of the nature of the business in
which Company is engaged, are reasonable and necessary in order to protect the
legitimate interests of Company, and that any violation thereof would result in
irreparable injuries to Company, and Employee therefore acknowledges that, in
the event of his violation of any of these restrictions, Company shall be
entitled to obtain from any court of competent jurisdiction preliminary and
permanent injunctive relief as well as damages and an equitable accounting of
all earnings, profits and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights or remedies to
which Company may be entitled.

(f) Employee agrees that if any or any portion of the foregoing covenants or the
application thereof, is construed to be invalid or unenforceable, the remainder
of such covenant or covenants shall not be affected and the remaining covenant
or covenants shall then be given full force and effect without regard to the
invalid or unenforceable portion(s). If the covenant is held to be unenforceable
because of the area covered, the duration thereof or the scope thereof, Employee
agrees that the court making such determination shall have the power to reduce
the area and/or the duration and/or scope thereof, and the covenant shall then
be enforceable in its reduced form.

(g) If Employee violates any of the restrictions contained in the foregoing
subparagraph (a), the restrictive period shall not run in favor of Employee from
the time of the commencement of any violation until such time as the violation
shall be cured by Employee to the satisfaction of Company.

 

8



--------------------------------------------------------------------------------

15. Prior Agreements. Employee represents to Company (a) that there are no
restrictions, agreements or understandings whatsoever to which Employee is a
party which would prevent or make unlawful his execution of this Agreement or
his employment hereunder; (b) there are no agreements, restrictions or
understandings whatsoever to which Employee is a party which place any
limitations as to the companies or individuals with whom he may do business;
(c) that his execution of this Agreement and his employment hereunder shall not
constitute a breach of any contract, agreement or understanding, oral or
written, to which he is a party and by which he is bound; and (d) that he is
free and able to execute this Agreement and to enter into employment by Company.

16. Employee Obligations Upon Termination. For the duration of Employee’s
obligations under Section 15(a) of this Agreement (as the same may be extended
pursuant to Section 15(g) of this Agreement), Employee shall (a) provide a
complete copy of this Agreement to any person, entity or association engaged in
a business which competes with Company and with whom or which Employee proposes
to be employed, affiliated, engaged, associated or to establish any business or
remunerative relationship prior to the commencement of any such relationship and
(b) shall notify Company of the name and address of any such person, entity or
association prior to the commencement of such relationship.

17. Miscellaneous.

(a) Clawback Provision. Notwithstanding any provision to the contrary herein, in
the Company’s 2006 Equity Compensation Plan or in any applicable grant
agreement, in addition to other remedies described in this Agreement, if at any
time Employee breaches any provisions of Paragraphs 14, 16 or 17, or breaches
any provision of Sections 15(a), 15(b), 15(c), 15(e), 15(f), or materially
breaches any provision of Section 15(d) or otherwise engages in activities or
conduct that constitutes Cause, all outstanding unvested and unexercised equity
rights (including, but not limited to, stock options, restricted stock, and
restricted stock units) held by Employee as of such date shall terminate, and
Company may rescind (i) the exercise and/or vesting of any equity right and the
delivery of shares of the Company’s common stock upon such exercise or vesting
(the “Shares”) and (ii) the payment of any bonus or incentive compensation
amounts provided to Employee, in either case, within one year after Employee
breaches such provisions or engages in such activity or conduct. For purposes of
this Paragraph 18, the term “Shares” shall include without limitation any shares
or other property received by Employee with respect to the shares covered by
Employee’s equity rights as a result of a stock split or other similar
transaction. In the event of any such rescission, Employee shall return to
Company the amount of any bonus or incentive compensation and the Shares
received upon the exercise or vesting of Employee’s equity rights, or if
Employee no longer owns the Shares, Employee shall pay to Company the amount of
any gain realized or payment received as a result of any sale or other
disposition of the Shares (or, in the event Employee transfers the Shares by
gift or otherwise without consideration, the fair market value of the Shares on
the date of the breach or activity or conduct), net of the price originally paid
by Employee for the Shares. The payment shall be made in such manner and on such
terms and

 

9



--------------------------------------------------------------------------------

conditions as may be required by Company. Company shall be entitled to set off
against the amount of any such payment any amounts otherwise owed to Employee by
Company.

(b) Waiver. The waiver by Company of a breach of any provision of this Agreement
by Employee shall not operate or be construed as a waiver of any subsequent
breach by Employee. No waiver shall be valid unless in writing and signed by
Company’s Chief Executive Officer.

(c) Controlling Law. This Agreement and all questions relating to validity,
interpretation, performance and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania, and
without the aid of any canon, custom or rule of law requiring construction
against the draftsman.

(d) Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received only when delivered (personally, by courier
service such as Federal Express, or by other messenger) or when deposited in the
United States mails, registered or certified mail, postage prepaid, return
receipt requested, addressed in the case of Company, to its Chief Executive
Officer at its principal place of business, and in case of Employee, to his home
address.

(e) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of Company and its successors and assigns and shall be binding
upon Employee, his heirs and legal representatives.

(f) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.

(g) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(h) Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written. The express terms hereof
control and supersede any course of performance an/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing and signed by the Company’s Chief
Executive Officer and Employee.

 

10



--------------------------------------------------------------------------------

(i) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

(j) Survival. The covenants contained in Paragraphs 14, 15 and 17 shall survive
the expiration of this Agreement and the termination of Employee’s employment.

(k) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday on which federal banks are or may elect to be closed, then the
final day shall be deemed to be the next day which is not a Saturday, Sunday or
such holiday.

(l) Benefits of Agreement; Assignment. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, executors, administrators, legal representatives,
successors and assigns of the parties hereto, except that the duties and
responsibilities of Employee under this Agreement are of a personal nature and
shall not be assignable or delegable in whole or in part by the Employee.
Company shall require any successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business or assets of Company, within 15 days of such succession,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as Company would be required to perform if no such succession
had taken place and Employee agrees that the provisions hereof, including but
not limited to those under Paragraphs 14, 15, 16 and 17 will continue to apply
in favor of such successor.

(m) Remedies Cumulative. No remedy conferred upon a party by this Agreement is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to any other remedy given under
this Agreement or now or hereafter existing at law or in equity.

(n) Withholding. All payments under this Agreement shall be subject to
applicable tax withholding, and Company shall withhold from any payments under
this Agreement all federal, provincial and local taxes as Company is required to
withhold pursuant to any law or governmental rule or regulation. Except as
specifically provided otherwise in this Agreement, Employee shall bear all
expense of, and be solely responsible for, all federal, state and local taxes
due with respect to any payment received under this Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement in
Newtown, Pennsylvania on the date first above written.

ICT GROUP, INC.

 

By:  

/s/ John J. Brennan

     

/s/ Gail L. Lebel

  John J. Brennan       Gail L. Lebel  

October 27, 2008

     

October 27, 2008

  Date       Date

 

12